Order entered October 15, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00181-CR

                        PAULO ROGERIO OSTOLIN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-82478-2017

                                         ORDER
      Before the Court is appellant’s October 14, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

November 7, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE